Citation Nr: 1015195	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision of January 2004.  The 
appeal was previously before the Board in November 2008, when 
it was remanded for additional evidentiary development.  It 
has now been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.


REMAND

The Veteran asserts that a psychiatric disorder was initially 
diagnosed during service.  She also asserts that during 
service she was hospitalized for treatment of a skiing-
related leg injury, and was raped by several men while 
confined to her bed under the influence of pain medication.  
None of these events is corroborated in the service treatment 
records contained in her claims file, however.  

Careful review of the VA's request for the Veteran's service 
treatment records reveals that neither psychiatric records 
nor clinical hospital records were requested.  The available 
relevant service treatment records are mostly handwritten and 
somewhat difficult to decipher, but several appear to refer 
to nervous trouble and hysteria, and one appears to indicate 
the Veteran had been prescribed Librium, a psychotropic 
medication.  Although a November 1973 right knee injury is 
reflected in the service treatment records, it is unclear 
whether she was hospitalized following the injury or not.  
The initial reference to a knee injury shows that the Veteran 
had been placed in a cast; there is no report of the cast 
being placed, or of X-ray studies, or other records which 
would normally be created in the case of a bony injury.  
These hints in the available service treatment records 
indicate that additional service records may have been 
created, and that these may support the Veteran's claim.  
Thus, although the Board regrets the delay inherent in 
another remand, the statutory duty to assist requires that 
relevant service records be obtained for review.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In the effort to obtain evidence which might verify the 
rapes, even circumstantially, the Board remanded the case in 
November 2008, requesting that the Veteran be provided with 
the appropriate form used to elicit information regarding 
personal trauma during service.  The appropriate form along 
with supporting information was provided to the Veteran in 
February 2009, but she did not respond.  She is hereby 
informed that she may yet do so; if she provides information 
subject to verification, the VA has the responsibility to 
attempt such verification.  

Review of the Veteran's claims file reveals that significant 
evidentiary development has been accomplished over the years, 
and voluminous medical records, mostly pertaining to recent 
treatment, have been obtained and are available for review.  
Because of the complexity of the Veteran's psychiatric 
disorders, including documented memory impairment, recent 
records are helpful in understanding her current diagnoses.  
To support her claim for service connection, however, 
additional relevant service treatment records would be 
material.  Therefore, prior to further review of the merits 
of this claim, any additional service treatment records 
should be requested and obtained.

Because the outcome of the psychiatric claim will affect the 
resolution of the unemployability claim, further review of 
that issue will be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically request 
the veteran's service psychiatric/mental 
health records and her service 
clinical/hospital records reflecting any 
hospitalization in Germany in November 
1973, through official channels.  All 
efforts to obtain these records should be 
fully documented for the file.

2.  IF relevant service psychiatric 
and/or clinical records are obtained, the 
claims file, including the newly-obtained 
records should be provided to a VA 
psychiatrist for review and opinion as to 
whether any of the Veteran's current 
psychiatric diagnoses is due to or 
related to any event documented in the 
newly-obtained service records.  The 
complete rationale for all opinions 
expressed should be provided and the 
medical evidence relied upon should be 
clearly identified.  If the psychiatrist 
feels that a clinical examination of the 
Veteran would be helpful, such an 
examination with all desired testing, 
should be scheduled.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


